Citation Nr: 1440932	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, Type II (DM) as secondary to claimed inservice herbicide exposure. 

2.  Entitlement to service connection for hypertension as secondary to claimed inservice herbicide exposure. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issues of service connection for bilateral hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issue and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam, Korea, or Thailand.

2.  The Veteran's DM and hypertension are not attributable to service and were not manifest in the initial post-service year.  


CONCLUSIONS OF LAW

1.  DM was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).  

2.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an August 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service records have been obtained and associated with the record.  The Board also finds that a VA examination is not, as the standards of the decision of the United States Court of Appeals for Veterans Claims (the Court)  in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  In this case, the Veteran only contends that his disabilities are related to claimed inservice exposure to herbicides.  As discussed below, based on his service, the Veteran is not eligible for presumptive service connection.  Otherwise, there is no indication that the disabilities in question may be associated with the Veteran's service.  Id at 81.  Therefore, VA's duty to assist has been met.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

The Veteran claims entitlement to service connection for DM and hypertension, which he argues was caused by exposure to herbicides such as Agent Orange during active service.  For the following reasons, the Board concludes that service connection is not warranted. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

DM and hypertension will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.   In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the department of Defense, operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2).  38 C.F.R. § 3.307 (a)(6)(iv).  In some limited instances, herbicide exposure in Thailand is recognized.  See M21-1 Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.r.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e), including DM.  Hypertension is not a presumptive disease for herbicide exposure.  

In this case, the Veteran does not assert nor does the record show that he served in Vietnam. Korea, or Thailand.  Rather, he asserts that he served in Alaska at Fort Wainwright.  He has submitted a printout from a VA internet site which indicates that Agent Orange was tested or stored in Alaska, at Fort Chaffee.  However, this site contained a typographical error in the 2010 edition, printed by the Veteran.  Although it was noted that Fort Chaffee was located in "AK," it was listed under Alaska.  Fort Chaffee is located in Arkansas, not Alaska.  There was no testing or storage of herbicides in the State of Alaska, as documented on that website, currently.  Nonetheless, only exposure in Vietnam, Korea, and Thailand is recognized.  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

The Veteran's service treatment records do not reveal any complaints, findings, treatment, or diagnosis of DM or hypertension.  In fact, the Veteran does not assert this is the case.  The post-service VA records reflect that the onset of these disabilities was in 1988, over two decades after the Veteran separated from service, and the Veteran does not dispute this finding.  There is no competent evidence establishing any link between the current diagnoses and service.  The Veteran solely contends that herbicide exposure caused his disabilities.  Although the Veteran maintains that herbicide exposure caused the disabilities, as noted, presumptive service connection is statutorily defined with the limited exception of service in Thailand.  There is no recognized exposure to herbicides at Fort Wainwright in Alaska.  As such, the Board will not concede herbicide exposure in Alaska during the time frame in question nor is the Veteran qualified to make that assessment.  

As such, the preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for DM is denied.  

Service connection for hypertension is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


